DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiguchi et al. US PGPub. 2003/0030766. 	Regarding claim 1, Kiguchi teaches a display device (300, fig. 1-3) [0031] comprising:  	a plurality of light emitting portions (13, R, G, B portions of fig. 1; portion overlapping with pixel electrode 32/22 of fig. 3; hereinafter called 13) [0036] arranged in a form of a matrix (fig. 1);  	a sealing layer (21, fig. 3) [0031] disposed on the plurality of light emitting portions (13);  	a light shielding layer (16, fig. 3) [0038] disposed in a gap between the light emitting portions (13) adjacent to each other in a row direction (x direction of fig. 1) on the sealing layer (21), and extending in a column direction (y direction of fig. 1);  	a transparent partition wall layer (17 made of polyimide resin which is a well-known transparent material, fig. 3) [0041] disposed on the light shielding layer (16) and extending in the column direction (y-direction); and 	a color filter (20, fig. 3) [0031] disposed in a gap in the light shielding layer (16) and the transparent partition wall layer (17) on the sealing layer (21) (Kiguchi et al., fig. 1-3).  	Regarding claim 2, Kiguchi teaches the display device according to claim 1,  by an ink jet method [0089] (Kiguchi et al., fig. 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
 	Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US PGPub. 2020/0119113 in view of Kiguchi et al. US PGPub. 2003/0030766. 	Regarding claim 1, Lee teaches a display device (fig. 1, 5 and 20) [0047] comprising:  	a plurality of light emitting portions (PXA_R, PXA_G,PXA_B, fig. 5 and L2_1, L2_2, L2_3, fig. 20; hereinafter collectively called PXA) [0071] arranged in a form of a matrix (see fig. 5);  	a sealing layer (450, fig. 20) [0057] disposed on the plurality of light emitting portions (PXA);  	a light shielding layer (BM, fig. 20) [0135] disposed in a gap between the light emitting portions (PXA) adjacent to each other in a row direction (x direction of fig. 5) on the sealing layer (450), and extending in a column direction (y direction of fig. 5);  	a partition wall layer (LR, fig. 20) [0135] disposed on the light shielding layer (BM) and extending in the column direction (y direction of fig. 5); and  	a color filter (CF_R, CF_G, CF_B, fig. 20; hereinafter collectively called CF) [0138] disposed in a gap (L2_1 – L2_3, fig. 20; hereinafter called L2) in the light shielding layer (BM) and the partition wall layer (LR) on the sealing layer (450) (Lee et al., fig. 1, 5 and 20). 	But Lee fails to teach wherein the partition wall layer (LR) is a transparent partition wall layer. 	However, Kiguchi teaches a display device (300, fig. 1-3) [0031] comprising a .
Regarding claim 6, Lee in view of Kiguchi teaches the display device according to claim 1, wherein a thickness of the color filter (CF) at an end portion of a gap (L2) in the transparent partition wall layer (LR) is larger than a thickness of the color filter (CF) at a center of the gap in the transparent partition wall layer (LR) (Lee et al., fig. 20). 	The color filter layers CF in the gap L2 has a bottom portion that is concave and hence the center thickness of the CF is lower that the edge/end thicknesses adjacent to the partitions LR. 	Regarding claim 8, Lee in view of Kiguchi teaches the display device according to claim 1, wherein each of the plurality of light emitting portions (PXA) includes a first electrode (311, fig. 20) [0095], a light emitting layer (312, fig. 20) [0101] including an organic material [0101] disposed above the first electrode (311), and a second electrode (313, fig. 20) [0102] disposed above the light emitting layer (312), and a bank layer (PDL, fig. 20) [0071] extending in the column direction (y direction of fig. 5, [0099]) is disposed in a gap (L2_1 – L2_3, fig. 20; hereinafter called L2) between the first electrodes (311) of the light emitting portions (PXA) adjacent to each other in the row direction (x direction of fig. 5, [0099]) (Lee et al., fig. 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892